Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Shawn Evans appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Evans v. Cunningham, No. 2:15-cv-00060-JPB-JES, 2016 WL 3951157 (N.D. W. Va. July 20, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED